DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  claim 6 in line 1 it appears “elected” should be --selected-- to form a proper Markush group.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 - in line 4, “the generally cylindrical structure” lacks antecedent basis.
	Claim 2 - “the hub” lacks antecedent basis.
	Claim 6 - in lines 2 and 4 the parenthesis should be removed and --and-- should be inserted between “woven fabrics,” and “knit fabrics.” In line 4 to form a proper Markush group. 
Claim 8 - in lines 2 and 4 the parenthesis should be removed and in line 4 to form a proper Markush group. 
	Claim 13 - in lines 1 and 5, “the remodeling device” lacks antecedent basis.  In line 8, it is unclear what structure is included by “[FIG. 6A & FIG 6B]”.  Claims are to be complete in themselves and should not reference a figure, see MPEP 2173.05(s).   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scanlon et al(8,585,753, hereinafter Scanlon).


Fig. 1) and distal (-22-, Fig. 1) ends (Fig. 1 and 2 - see how bore -18- extends the length of device -10- from the proximal end -20- to the distal end -22- as the device is a hollow tube), the distal end being in communication with the lumen (Fig. 1 - see how, because the lumen -18- extends between the proximal and distal ends of the device, the distal end -22- is in communication with the lumen -18-) to facilitate insertion of the penis into the lumen (Fig. 1 - as one of the intended uses for the device is treating erectile dysfunction externally, the lumen -18- in communication with the open distal end would facilitate insertion of a penis into the lumen therein), the generally cylindrical structure
having an interior surface -17- facing the lumen ( Fig. 1, col 9, In 10-11: “the inside surface 17,") and an exterior surface -16- facing away from the lumen ( Fig. 1, col 9, In 10: "the outside surface 16," a longitudinal direction (Fig. 1 - see long edge of device running from the bottom left of the figure to the top right of the figure) and a transverse direction, the transverse direction being orthogonal to the longitudinal direction (Fig. 1 - see how cylinder has a transverse direction that wraps around its curved edge which runs orthogonally to the longitudinal direction), the generally cylindrical



thereof can be, for example, constricted to a smaller size when positioned on a catheter,” wherein the subsequent restriction of the device to fit over a catheter first requires an expansion effort, and the ability of the device to variably expand as to fit snugly over a given penis would ensure that it can also fit over a catheter hub).
Claim 3 - Scanlon teaches the device of claim 1, wherein the plastically deformable member -12- ( Fig. 10) is solid (col 11, In 1-4: “The structure of the expanded material 12 that comprises the wall thickness 24 is either solid or porous. A solid structure as shown in FIG. 10 is comprised substantially of the material 14").
Claim 4 - Scanlon teaches the device of claim 1, wherein the plastically deformable member -12- (Fig. 12-14) is a mesh (col 11, In 1-2: "The structure of the expanded material 12 that comprises the wall thickness 24 is either solid or porous," and col 11, In 12-17: "As shown in FIGS. 12-14, which are schematic illustrations of the structure of the expanded material 12 in top plan view under magnification, the porous structure optionally includes one or a plurality of voids 28, nodes 34, axial fibrils 30, circumferential fibrils 32, angled fibrils 36, bent fibrils 38, or combinations thereof,” wherein the porous lattices demonstrated in figures 12-14 are mesh structures).


Claim 5 - Scanlon teaches the device of claim 1, wherein the plastically deformable member -12- is at least partially coated by a coating, covered by the elastic fabric, or embedded within the elastic fabric (Fig. 5, col 9, In 54-57: "The expanded material 12...optionally includes...a reinforcement 68," wherein figure 5 demonstrates the elastic fabric -68- covering the plastically deformable member -12-).
Claim 6 - Scanlon teaches the remodeling device of claim 1, wherein the elastic fabric -68- (Fig. 5) is elected from the group (Neoprene, Lycra, Spandex, silicone rubber, polyurethane, latex, vulcanized rubber, thermoplastic elastomers, polypropylene, ePTFE, Teflon, nonwoven fabrics, woven fabrics, knit fabrics) (col 80, In 66-67 and col 81, In 61: "Without intent on limiting, the reinforcement 68 of
the present invention can be, for example, partially or fully fabricated from one or more of the following materials... polyurethanes (or spandex)").
Claim 7 - Scanlon teaches the remodeling device of claim 1, comprising at least one through-hole -89- (Fig. 9) extending through a wall of the cylindrical assembly (Fig. 9, col 10, In 58-61: "The expanded material 12 (such as the expanded tubular profile 10) also optionally includes one or more thru holes 89 in the wall thickness 24 as also shown in FIG. 9 to form a perforated tubular profile 15").
Claim 8 - Scanlon teaches the remodeling device of claim 1, wherein the plastically deformable member -12- is formed of a material selected from the group (aluminum, steel, nonhardened soft steel alloys, plastic, polymeric materials, polypropylene, nylon, polyethylene, polycarbonate, and urethanes) (col 45, In 44-47 and col 46, In 31: "Other preferred substances, polymers, homopolymers, copolymers,
terpolymers that are useful materials 14 for partial or full composition of the expanded material 12 of the present invention include, for example...polycarbonate").
Claim 9 - Scanion teaches the remodeling device of claim 1, wherein the proximal and distal ends are atraumatic -86- (col 17, in 5-8: "The reinforcement 68 also optionally includes one or a plurality of blunt ends 86 to at least partially prevent the reinforcement 68 from damaging or snagging," wherein a blunt end is atraumatic).
Claim 10 - Scanlon teaches the remodeling device of claim 1, wherein the plastically deformable member is malleable at room temperature (col 45, In 44-47 and col 46, In 31: "Other preferred substances, polymers, homopolymers, copolymers, terpolymers that are useful materials 14 for partial or full composition of the expanded material 12 of the present invention include, for example...polycarbonate,” wherein polycarbonate material is deformable at room temperature).
Claim 11 - Scanlon teaches the remodeling device of claim 1, wherein the proximal and distal ends are covered with an atraumatic material (col 80, In 12-15: "there can be, for example, loops, rings (e.g., eyelets) or other blunted objects 
ends 86 are atraumatic materials).
Claim 12 - Scanlon teaches the remodeling device of claim 1, further comprising at least one inflatable lining provided on the interior surface, each one of the at least one inflatable lining being independently inflatable, thereby providing one or more inflatable regions (col 72, In 42-58: "the deployment system can position the expanded material 12...in such a way that a radial expansion force of the expanded material 12, reinforcement 68, or combinations thereof maintains the installed position after removal of the deployment system. An inflatable device (e.9., balloon)...are useful for dilating the expanded material 12,” wherein the balloon exerting pressure on the inside of material    -12- of hollow cylinder -10- acts as an inflatable lining on the device's interior surface).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coates(5,997,470) in view of Scanlon. 
Claim 13 - Coates teaches a device capable of delivering a penile remodeling device (see abstract - device of Coates capable of delivering a penile tube), comprising:
a hollow tube -31- (Figs. 9 and17) having a lumen (Figs. 9 and 17 - see in the figure how tube -31- has an inner lumen as it is fitted over a penis), the
hollow tube having an interior diameter configured to fit over a penis (col 7, In 31-33: "Shown in FIG. 17 is a user having a flaccid penis inserted into the penile tube 31"), an exterior diameter configured to coaxially receive the remodeling device (Fig. 17, col 6, In 45-46: “an improved removal guide 32 mounted circumferentially on the penile tube 31," see how tube -31- is able to receive a remodeling device as it is fitted with a removal guide -32-) (Note: “configured to coaxially receive the remodeling device" is considered an intended use and carries no patentable weight.  Coates's device is considered capable of "configured to coaxially receive the remodeling device" because it is
intended to have a cylindrical device placed over it while positioned on a penis), a total length measured between proximal and distal ends of the tube (Fig. 17, col 7, In 36: "The tapered end 34 of penile tube 31,” wherein the total length of the device extends from the leftmost distal end of tube -31- at the left side of the figure to the rightmost proximal tapered end -34- at the right side of the figure), working length

Claim 14 - the combination of Scanlon and Coates teaches the delivery device of claim 13, and Coates further teaches wherein the exterior diameter is constant over the working length (Fig. 17 - see how the tube -31- is shown to have a constant diameter along the portion that operates as the working length and which does not taper to grip the penis).
Claim 15 - the combination of Scanlon and Coates teaches the delivery device of claim 13, and Coates further teaches the delivery device further comprising at least one grasping member -32- (Fig. 17) used to position the delivery device (col 7, In 46-52: 
motion. The movement of removal guide 32 in this manner forces constriction ring 9 to slide...onto tapered end 34 without subjecting penile tube 31 to any rocking or twisting forces,” wherein the grasping and longitudinal movement of removal guide -32- assists in the positioning of delivery device -31- via transfer of constriction ring -9- without causing undo movement of the tube -31-).
Claim 16 - the combination of Scanlon and Coates teaches the delivery device of claim 14, and Coates further teaches wherein the total length is greater than the working length (Fig. 17 - see how total length from tapered proximal end -34- at the right side of the figure to the distal end of -31- at the left side of the figure is longer than the working length comprising only the non-tapered portion of tube -31-), and the exterior
diameter tapers wider from the proximal end to the working length (Fig. 17 - see widening of tube when moving from tapered rightmost
proximal end of device -34- and along the working length toward the leftmost distal end).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents and Patent Application Publications, 2014/0135574, 6,015379 and 5,360,390 teach external penile supports including an elastic material and supporting members.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791